Citation Nr: 1106350	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 2010, the Veteran was afforded a hearing before the 
undersigned, who is rendering the determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Veteran has raised the issue of entitlement to service 
connection for asbestosis, see Veteran's statement, 
received in July 2006, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have hearing loss that was caused or 
aggravated by his service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active military 
service, nor may in-service occurrence of sensorineural hearing 
loss be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss.  He asserts that he has hearing loss due to 
exposure to loud noise during service, to include service as a 
helicopter mechanic with an aviation unit, and 300 hours of 
flying time.  He states that during his active duty, hearing 
protection was available, but not "stressed," and he has 
essentially indicated that such hearing protection was not 
particularly effective.  

In April 2006, the Veteran filed his claim.  In February 2007, 
the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  It is appropriate 
to consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, October 
4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).

The Veteran's service treatment reports do not show any relevant 
treatment.  Service flight physical examination reports, dated in 
March 1970, and May 1971, include audiometric test results which 
do not show that the Veteran had hearing loss as defined at 38 
C.F.R. § 3.385.  In a "report of medical history" associated with 
the May 1971 examination report, the Veteran denied having a 
history of hearing loss.  A separation examination report is not 
of record.  

The post-active-duty-service medical evidence includes service 
treatment reports associated with the Veteran's National Guard 
service, dated between 1982 and 1993, and VA and non-VA reports, 
dated between 1999 and 2008.  

The service treatment reports associated with the Veteran's Army 
National Guard (ANG) service include examination reports, dated 
in November 1982, and April 1986, which contain audiometric test 
results which do not show that the Veteran had hearing loss as 
defined at 38 C.F.R. § 3.385.  See also audiometric examination 
results in August 1987 annual flight physical (DA Form 4497-R) 
(same).  A September 1988 annual flight physical (DA Form 4497-R) 
includes results from an audiometric examination which show that 
the Veteran had bilateral hearing loss as defined at 38 C.F.R. § 
3.385.  See also audiometric test results in examination reports, 
dated in September 1989, October 1991, and February 1993 (same).  

A private audiometric report, dated in February 2005, indicates 
that the Veteran was involved in a hearing conservation program 
through his employment at a paper mill, and shows that the 
Veteran had bilateral hearing loss as defined at 38 C.F.R. 
§ 3.385.  

A VA audiology examination report, dated in January 2007, shows 
that the examiner stated that the Veteran's C-file had been 
reviewed.  The Veteran reported active duty that included 
exposure to excessive noise of CH-47 helicopters during service 
as mechanic and crew chief for two years and nine months.  He 
reported a post-service employment history of work in a chain-
link manufacturing plant as a machinist (2 years), at a coal 
research plant, in maintenance (101/2 years), and in a paper mill 
(171/2 years).  He further reported service with the ANG as a 
civilian for 4 years, with 11 years of total service, to include 
eight years with an aviation unit.  On examination, he was shown 
to have bilateral hearing loss, as it is defined for VA purposes 
at 38 C.F.R. § 3.385.  The diagnosis notes bilateral 
sensorineural hearing loss.  The examiner stated that the 
Veteran's hearing loss was not related to his active duty.  The 
examiner essentially explained that the Veteran's service 
treatment reports show that he had normal hearing upon enlistment 
in 1969, and that his hearing was "relatively the same" as it 
was at the time of his ANG entrance examination report in 1982.  
The examiner further noted that although the Veteran's hearing 
had decreased while he was in the ANG, that he was not on active 
duty at that time.  

The Board has determined that the claim must be denied.  As an 
initial matter, although the Veteran is shown to have post-
active-duty service with the ANG that included service in an 
aviation unit, the Veteran has not asserted that he has hearing 
loss as the result of a disease or an injury that was incurred 
in, or aggravated in, the line of such duty, nor is there any 
evidence of record to support a grant of the claim on this basis.  
See 38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d)(2010).  In this regard, the Court has held that 
the claimed disability itself must have been manifest during a 
period of active duty for training (ACDUTRA). Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); see also Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995) (stating that if a claim 
relates to a period of ACDUTRA, a disease or injury resulting in 
disability must have manifested itself during that period).  The 
Board further notes that presumptive periods do not apply to 
ACDUTRA, or to inactive duty training (INACDUTRA). Biggins, 1 
Vet. App. at 477-78.    

There is no evidence to show any relevant treatment during active 
duty service.  The Veteran was not shown or noted to have hearing 
loss in either his 1970 or 1971 inservice examination reports, 
and he denied a history of hearing loss in an associated May 1971 
report of medical history.  In addition, the earliest post-
service medical evidence of hearing loss is dated in September 
1988.  This is approximately 15 years after separation from 
service.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent evidence to 
show that the Veteran has hearing loss that is related to his 
service.  In this regard, the only competent opinion is found in 
the January 2007 VA examination report, and this opinion weighs 
against the claim.  Finally, there is no competent evidence to 
show that sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The issue on appeal is based on the contention that bilateral 
hearing loss was caused or aggravated by service that ended in 
1972.  The Board notes that the Veteran has testified that, 
"I've always had a hard time hearing out of my left ear," but 
that he could not say if his symptoms preexisted his service.  
The Veteran's descriptions of his symptoms have been considered.  
However, the Board finds that the medical evidence warrants 
greater probative value on the issue of whether his bilateral 
hearing loss is related to his service.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Specifically, when the 
Veteran's service treatment records (which do not show any 
relevant treatment, findings, or diagnoses), and his post-service 
medical records are considered (which do not show the existence 
of hearing loss, as it is defined for VA purposes at 38 C.F.R. § 
3.385, prior to September 1988 (i.e., over 15 years after active 
duty service), and which do not contain competent evidence of a 
nexus between hearing loss and the Veteran's service), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that the 
Veteran has hearing loss that is related to his service.  



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligations in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May and August of 
2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination, and an etiological 
opinion has been obtained.  The examination report indicates that 
it was based on a review of the Veteran's C- file, an medical 
records, and it shows that his reports of his history of symptoms 
were recorded.  An audiological examination was performed, and 
detailed findings are included in the report.  The examiner 
determined that the Veteran's bilateral hearing loss is not 
related to his service, and her opinion is accompanied by a 
sufficient rationale.  Given the foregoing, there is no basis to 
find that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2010); Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. 
West, 13 Vet. App. 444, 448- 9 (2000).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


